Citation Nr: 1533349	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to a limitation of extension, prior to April 3, 2010, and in excess of 20 percent thereafter.  
 
2.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to a limitation of flexion from August 1, 2014.  
 
3.  Entitlement to a separate rating in excess of 10 percent for post-operative residuals of a left knee disorder due to instability.  
 
4.  Entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder.  
 
5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.



REPRESENTATION

Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
S. Syverson, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1979 to August 1983 and from March 1984 to February 1985.
 
This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
A videoconference hearing was held before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record. 
 
In January 2013, the Board, in pertinent part, denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to limitation of extension, prior to April 3, 2010, and in excess of 20 percent thereafter, and granted a separate 10 percent rating for post-operative residuals of a left knee disorder due to instability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 order, the Court granted a joint motion for remand, which raised the issue of entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder.  The Board subsequently remanded the matter for additional development in May 2014 and it now returns to the Board for further appellate consideration.  
 
On remand, in an October 2014 rating decision, the Appeals Management Center granted a separate 10 percent evaluation for post-operative residuals of a left knee disorder due to limitation of flexion effective August 1, 2014.  
 
The record includes evidence suggesting that the Veteran's left knee disorder contributes to his unemployability, including a May 2010 treatment record in which the appellant reported not working since May 2008 due to pain in his left knee.  Therefore, the issue of entitlement to a total disability evaluation based upon individual unemployability has been raised in connection with the Veteran's appeal of his left knee evaluation.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).
 
The issue of entitlement to service connection for depression, to include as secondary to multiple service-connected disorders, has been raised by the record, see, e.g., May 2010 records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The issues of entitlement to a separate rating in excess of 10 percent for post-operative residuals of a left knee disorder due to instability; entitlement to a separate rating for post-operative residuals of a left knee disorder due to a semilunar cartilage disorder; and entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT
 
1.  Prior to April 3, 2010, post-operative residuals of a left knee disorder were not characterized by extension limited to 15 degrees or more.  
 
2.  Since April 3, 2010, post-operative residuals of a left knee disorder have not been characterized by extension limited to 20 degrees or more.  
 
3.  Since August 1, 2014, post-operative residuals of a left knee disorder have not been characterized by flexion limited to 30 degrees or less. 
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for a scheduler evaluation in excess of 10 percent prior to April 3, 2010, and in excess of 20 percent thereafter for post-operative residuals of a left knee disorder due to limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2014).
 
2.  The criteria for a scheduler evaluation in excess of 10 percent since August 1, 2014, for post-operative residuals of a left knee disorder due to limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act
 
With respect to the issues decided herein, the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records relevant to the issues decided herein have yet to be requested, or that additional examinations are in order.  Although the Remand below directs that the AOJ attempt to obtain records from the Social Security Administration and records of the Veteran's in-service knee surgery, those records are relevant to questions regarding the appellant's employability and meniscal disorders.  They are not relevant to the issues decided herein regarding ratings based on limitation of motion, particularly given that the appellant himself has reported that he received Social Security disability benefits for a disorder other than his left knee disorder (see August 2014 VA examination).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  
 
In an April 2015 brief, the appellant's representative argues that most recent VA examination did not adequately address flare ups of his left knee disorder.  For reasons explained below, the Board finds that the examiner adequately addressed flare ups, and, with respect to the issues decided herein, adequately addressed the questions raised in the May 2014 remand.  Additionally, the Appeals Management Center obtained all outstanding VA treatment records and sent the Veteran a letter in May 2014 requesting that he provide the necessary authorization for release of any private medical records related to his left knee; the appellant did not respond.  VA has therefore substantially complied with the directives of the May 2014 remand, with respect to those issues decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
Analysis
 
The Veteran contends that the symptoms of his left knee disability are more severe than the assigned ratings reflect.  
 
Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
The appellant's knee disorder is currently rated under Diagnostic Codes 5010, 5260 and 5261.  Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003 arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  
 
Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  38 C.F.R. § 4.71a .
 
Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  An October 2014 rating decision assigned a 10 percent evaluation based upon painful motion.  
 
Other potentially applicable Diagnostic Codes include Diagnostic Code 5262 applies to impairment of the tibia and fibula. A 10 percent rating is applied when there is malunion with a slight knee or ankle disability. A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.  Other potentially applicable Diagnostic Codes are addressed in the Remand.  
 
The Veteran was first examined with respect to the current claim in August 2008. The Veteran reported that he had intermittent knee pain that was worse with weather changes and prolonged standing.  Motrin was reported to provide moderate relief.  The Veteran reported locking, grinding, burning, and general aching of the knee.  The appellant reported that his knee was unstable and he had previously fallen.  He reported frequent swelling, especially after standing for long periods.  He reported monthly flare ups of additional pain that lasted three to four days.  He alleged that at work tasks took longer to complete due to knee pain.  Activities of daily living were not affected.  The Veteran used a knee brace.
 
Physical examination revealed a range of left knee motion from 0 degrees of full extension to 105 degrees with end of range pain.  There was no further decrease in range of motion after repetitive use.  There was no ligamentous laxity in any direction, but the Veteran reported that drawer testing was very painful.  There was popliteal tenderness to palpation and moderate crepitus.  The McMurray test was positive laterally with much resistance to extension.  The left knee, when compared to the right knee, was swollen.  There was no joint effusion or warmth to touch.  X-rays showed arthritis.  The diagnosis was traumatic arthritis of the left knee.
 
The Veteran's VA treatment records reflect that he was seen at a VA outpatient clinic in June 2008.  He reported that his knee gave out on him and he fell and that lately his knee had been swelling, hurting, and giving out on him.  Physical examination showed soft tissue swelling and pain with flexion and extension, but no crepitus.  

In January 2010, the Veteran reported left knee pain, and that the joint would catch during certain motions especially on external rotation of the femur on the tibia.  Physical examination revealed left knee effusion.  X-ray was notable for severe left knee degenerative joint disease. 
 
The Veteran's knee was examined again on April 3, 2010.  At that time, the Veteran complained of pain centered in the medial side of the knee that radiated with motion.  He had a constant ache that at times became sharper.  He reported occasional locking and instability with overexertion.  He felt that his knee "comes out" and he had problems with swelling.  The Veteran was not employed, but reported that at his previous employment his knee affected his work.  He reported working on roofs and being worried that his knee would give out and he would fall and injure himself.  The Veteran reported flare ups especially with the weather, but also as often as once a day due to activity.  He reported the he has swelling all the time, and this increases in severity when he is having more trouble.  He reported wearing a brace and occasionally using a cane.  
 
Range of motion of the left knee was extension to 15 degrees, which decreased to 10 degrees after repetition, and flexion to 75 degrees which increased to 80 degrees after repetition.  Lachman's, anterior and posterior drawer and varus and valgus stress were normal.  The left knee was tender medially greater than laterally at the joint line.  There was no left knee effusion.  He had crepitus. McMurray's caused pain but there was no popping.  Sensation was intact.  He had full strength and no edema.  X-rays showed severe tricompartment degenerative  joint disease.  The examiner diagnosed severe posttraumatic degenerative joint disease. 
 
Treatment records from May and July 2010 show that the Veteran had a fall related to a recent nonservice connected subarachnoid hemorrhage, and that he was experiencing neuro-generalized weakness and gait problems and was using a walker.  He also reported knee pain and limitation of motion due to pain and weakness.  He reported that he had not been working since May 2008 due to pain in his left knee and that pain and falls were frustrating enough to cause suicidal ideation.  He reported that pain affected every aspect of his life including memory and concentration, his ability to initiate and complete tasks, his ability to sleep, his mood, and his ability to interact with others.  He reported that he was totally unable to do any kind of work.  
 
At his hearing in October 2011 the Veteran testified that doctors had discussed a knee replacement for him but would not do the surgery because he was too young.  He reported that he always wore a knee brace, and that the knee swelled if he did not wear the brace loosely.  He reported walking with a cane, and a history of falling five or six times due to his knee.  He was unable to climb a ladder and to climb stairs he needed to hold on to a railing.
 
Another VA examination was provided in January 2012.  The Veteran reported increasing pain and aching in his knee as well as instability, popping, and cracking.  He reported weekly flare ups that are worse with activity and difficulty with deep knee flexion.  
 
On examination, flexion ended at 85 degrees with painful motion beginning at 50 degrees.  Extension ended at 10 degrees with painful motion at 10 degrees.  There was no additional loss of motion after repetitive use testing.  The examiner identified contributing factors of disability of less movement than normal, incoordination, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  Strength testing showed flexion and extension at 4 out of 5.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted no current or past tibial and/or fibular impairment, including no evidence of acquired, traumatic genu recurvatum.  The examiner noted that the Veteran had a meniscectomy in 1980 and noted symptoms of meniscal tear, joint "locking," pain, and effusion.  The Veteran reported that he constantly used a brace and a cane.  The examiner opined that the Veteran's knee disorder did not impact his ability to work, and explained that the appellant was unable to work, partially due to a stroke sustained about two years earlier.  
 
At an August 2014 VA examination, the Veteran reported that his knee disorder had worsened over the years and that he currently felt popping and grinding of his knee.  He reported "locking" of the knee as well as giving way with several occurrences of near falling.  He reported flares occurring about once per month with swelling and increased pain, causing him to stay in the house for several days.  
 
On examination, flexion ended at 90 degrees with evidence of painful motion beginning at 85 degrees.  Extension was full with pain at zero degrees.  There was no additional limitation of motion following repetitive use testing.  The examiner identified functional impairment of less movement than normal, pain on movement, and disturbance of locomotion.  There was pain on palpation.  Strength testing showed normal strength on flexion and extension.  Stability testing was normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner noted no current or past tibial and/or fibular impairment.  The examiner noted constant use of a brace and a cane.  Regarding the impact of the Veteran's knee condition on his ability to work, the examiner noted that the appellant was not working, but that he reported if he were to work he would not be able to stand more than 30 minutes, lift more than 25 pounds, or sit more than 30 minutes.  The examiner noted that given the absence of records related to the Veteran's in-service surgery, it would be pure speculation to say that he had meniscal surgery as noted in the 2012 evaluation.   
 
Regarding functional impairment on repeated use, the examiner noted that the Veteran was able to repeat the range of motion movements several times and although painful, there was no additional decrease of range of motion on repetition.  Regarding flare ups, the examiner reported: "There was no flare of the condition today, therefore it is not possible to determine the functional loss without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  Regarding the history of the Veteran's condition since 2007, the examiner noted improvement in range of motion compared to examination completed in 2012, with normalization of extension and slightly improved flexion.  
 
The Board finds that the August 2014 examiner complied with its remand instructions and provided an adequate examination.  The examiner recorded the Veteran's complaints of flare ups and determined that the appellant was not experiencing a flare up on the day of the examination.  The Veteran was able to perform repetitive use testing and there was no additional limitation of left knee motion following repetitive use.  Finally, the examiner stated why it was not possible to determine the functional loss during a flare up without resorting to speculation, specifically, "because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that an examiner must explain the basis for determining that an opinion would be speculative).  
 
The preponderance of the evidence shows that the Veteran's post-operative residuals of a left knee disorder due to limitation of extension did not approximate the criteria for a rating higher than 10 percent prior to April 3, 2010, or higher than 20 percent thereafter.  Prior to April 3, 2010, the Veteran's left knee disorder did not result in extension limited to 15 degrees or more.  Since April 3, 2010, the Veteran's left knee disorder has not resulted in extension limited to 20 degrees or more.  Similarly, the preponderance of the evidence demonstrates that the Veteran's post-operative residuals of a left knee disorder due to limitation of flexion did not more nearly approximate the criteria for a rating higher than 10 percent.  His left knee disorder has not resulted in flexion limited to 30 degrees or less, even taking into account the reported objective evidence of painful motion.  
 
As to whether there was additional limitation of motion during flare-ups that would warrant a higher rating under Diagnostic Codes 5260 or 5261, the Veteran has described his flare ups as producing increased pain, stiffness, and swelling, and as causing increased pain but no further functional impairment.  The Veteran has also described symptoms of locking, pain, joint effusion, and has had positive McMurray tests.  Notably, the Veteran has not asserted that his flare ups result in additional limitation of his range of motion and has not asserted that locking prevents him from extending the knee beyond 20 degrees.  To the extent that increased swelling, stiffness, or locking could temporarily impact range of motion, the August 2014 examiner explained why it was not feasible to portray the functional loss during flare ups in terms of the degree of additional range of motion loss.  Additionally, although there were notations of functional impairment after repetitive use, such as pain on movement, there was no additional limitation in range of motion after repetitive use testing.  There is thus no evidence that flare ups or symptoms of a possible meniscal cartilage disorder result in additional loss of motion characterized by limitation of extension to 15 degrees or more prior to April 3, 2010, or 20 degrees or more thereafter, or limitation of flexion to 30 degrees or less.  
 
Additionally, the preponderance of the evidence is against awarding a separate rating for impairment of the tibia and fibula under Diagnostic Code 5262 and acquired, traumatic genu recurvatum under Diagnostic Code 5263.  The evidence discussed above shows that multiple examiners have noted no current or past tibial and/or fibular impairment, which includes no evidence of acquired, traumatic genu recurvatum.  Other potentially applicable Diagnostic Codes as well as entitlement to an extraschedular evaluation and entitlement to a total disability evaluation based on individual unemployability are addressed in the Remand.  
 
As the preponderance of the evidence is against assigning higher ratings for post-operative residuals of a left knee disorder due to limitation of either extension or flexion, the benefit-of-the-doubt doctrine is not for application and the claims of entitlement to higher ratings under Diagnostic Codes 5260 and 5261 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  
 

ORDER
 
Entitlement to a scheduler evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to a limitation of extension, prior to April 3, 2010, and in excess of 20 percent thereafter is denied.  
 
Entitlement to a scheduler evaluation in excess of 10 percent for post-operative residuals of a left knee disorder due to a limitation of flexion from August 1, 2014, is denied.  
 
 
REMAND
 
Remand is necessary to ensure that all required development has been completed.  As noted above, the issue of entitlement to a total disability evaluation due to individual unemployability has been raised by the record.  Therefore, additional attempts should be made to obtain any records related to the appellant's application for disability benefits from the Social Security Administration, to include properly notifying the Veteran if such records are not obtained.  

The August 2014 examiner noted that she could not determine whether the Veteran had meniscal surgery in 1980 because the records regarding his in-service surgery were not available for review.  It does not appear that attempts have been made to obtain any records related to the Veteran's 1980 or 1981 knee surgery, which may include in-patient records that are often stored separately from service treatment records.  Appropriate attempts to obtain such records must be made.  
 
The August 2014 examiner indicated that evidence of record supported a finding of dislocated/torn meniscus, but specified that the diagnosis was merely suggested, not established because radiologic studies to confirm the diagnosis were not done.  Therefore, the Board finds that an additional opinion, and examination, if possible with the same examiner, is warranted, to include conducting any studies necessary to determine the nature or extent of any meniscal pathology.  The examiner should also address the nature of any left knee instability again, in light of any findings regarding meniscal pathology.   
 
Additional development is also warranted in light of the Federal Circuit's holding that 38 C.F.R. § 3.321(b)(1) entitles a veteran to consideration for referral for extra-scheduler evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations, and evidence indicating that the Veteran's left knee disorder may impact his service-connected posttraumatic stress disorder (PTSD), for example a May 2010 treatment record indicating that pain and falls were frustrating enough to cause suicidal ideation.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  That is, in evaluating entitlement to an extrascheduler rating VA is to consider the impact of all disorders.  Given the holding of the Federal Circuit and the contentions presented, an examination addressing the severity of the Veteran's PTSD and any interaction between that disorder and his service-connected left knee disability is warranted.  (It should be noted that the issue of entitlement to an increased evaluation for PTSD is not before the Board.  Rather, this development is ordered in light of the decision in Johnson.) 

In light of the raised issue of entitlement to a total disability evaluation based on individual unemployability, a social and industrial survey should be conducted and the Veteran should be asked to complete VA Form 21-8940.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran a letter and ask him to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  
 
2.  Obtain any records related to an application by the Veteran for disability benefits from the Social Security Administration and associate them with the VBMS or Virtual VA file.  
 
Make appropriate attempts to obtain records related to the Veteran's 1980 or 1981 knee surgery, to include requesting in-patient treatment records, and associate them with the VBMS or Virtual VA file. 
 
If the AOJ cannot locate the identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.
 
3.  Thereafter, provide the examiner who conducted the August 2014 examination, or if not available, a similarly qualified examiner, with access to the VBMS and Virtual VA files.  The examiner must specify in the examination report that the VBMS and Virtual VA files have been reviewed.  Additional examination and studies should be scheduled if the examiner finds them necessary to provide the requested information.  
 
The examiner noted in the August 2014 examination that radiologic studies necessary to confirm the diagnosis of meniscal pathology were not completed.  The Board notes that the x-ray report included in the August 2014 examination report notes no abnormal cartilaginous or ligamentous calcifications and that soft tissues are unremarkable.  Hence, the examiner should review the available evidence, including any newly acquired records related to the Veteran's in-service left knee surgery, and then provide an opinion as to whether the evidence supports a finding of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  If additional studies are necessary, they should be conducted.  
 
The examiner is to address the evidence related to recurrent subluxation and lateral instability.  The examiner should address whether any recurrent subluxation or lateral instability of the left knee is slight, moderate, or severe.  The examiner should also discuss whether symptoms associated with instability, such as the reported instances of the left knee giving out causing the Veteran to fall, is duplicative of or overlapping with the symptomatology associated with any dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
 
The examiner must specifically address how the Veteran's left knee disability affects his ability to work.  
 
The examiner must provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case. 
 
4.  Schedule the Veteran for a psychiatric examination and provide the examiner with access to the VBMS and Virtual VA files.  The examiner must specify in the examination report that the VBMS and Virtual VA files have been reviewed.  The examiner must address the severity of the Veteran's PTSD and any interaction between PTSD and his service-connected left knee disability.  The examiner must specifically address how the appellant's PTSD affects his ability to work due to his knee disorder.  
 
5.  Then, schedule the Veteran for a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, address the severity of each of his service-connected disabilities, and the impact of each on his employability. In particular, the examiner must opine whether the Veteran's service-connected disabilities taken cumulatively and/or individually, in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  The social worker's opinion must not consider that the appellant may be unable to work due to nonservice-connected disorders to include residuals of a stroke.  Rather, any opinion must consider only whether the Veteran's service-connected PTSD, left knee disability, and residuals of sebaceous cyst removal alone prevent all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.  The Veteran's age may not be considered.  If the examining social worker finds that the service-connected disabilities alone prevent all forms of substantially gainful employment in light of his education and experience, the social worker should offer an opinion as to when the claimant became so disabled.
 
The examining social worker must provide an explanation for all opinions, including discussion of the facts of this case and any studies or literature relied upon.  All information and opinions must be made a part of the Veteran's VBMS or Virtual VA file.  The VBMS and Virtual VA files must be made available to and reviewed by the examining social worker prior to completion of the examination.  The examining social worker must specify in his/her report that the VBMS and Virtual VA records have been reviewed.
 
6.  After the development has been completed, the AOJ must review the examination and social and industrial reports to ensure that they are in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiners documented consideration of the VBMS and Virtual VA records.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
7.  After completing the above development and any other indicated development, readjudicate the claims, to include consideration of whether referral for extra-scheduler evaluation based upon multiple service-connected disabilities is warranted, in light of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


